Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Clint R. Mehall on 2/07/2022.
The application has been amended as follows: 
In claim 1, line 12, insert the word --entirely-- before the phrase “radially outward”. 
In claim 16, line 12, insert the phrase --and axially overlapping-- after the phrase “radially offset from”.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not rendered obvious the combination set forth in claims 1, 13, or 16.
In particular, for claim 1, the prior art of record does not show “the compensation chamber assembly and the piston defining a compensation chamber positioned entirely 
In particular, for claim 13, the prior art of record does not show “the compensation chamber assembly and the piston defining a compensation chamber radially offset from the apply chamber, the compensation chamber assembly configured for applying a force on the piston in a second axial direction opposite the first axial direction via a pressure increase of fluid in the compensation chamber, a radially outer end of the piston being received in the compensation chamber” in combinations with other claim limitations. Wallentowicz et al. teaches the piston defining the compensation chamber, but it does not show the end of the piston being received in the compensation chamber. 
In particular, for claim 16, the prior art of record does not show “the compensation chamber assembly and the piston defining a compensation chamber radially offset from and axially overlapping the apply chamber, the compensation . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kummer (US 8,967,352 B2) teaches the apply chamber and compensation chamber are radially aligned, but the compensation chamber is not entirely outward of the apply chamber and the compensation chamber is outward of the clutch pack (so it’s outward of the contact part).
Breier (US 20070017767 A1) teaches the compensation chamber radially outward but it is not outward of the contact area. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656